Citation Nr: 1231684	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  09-44 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for gout of the knees, ankles, feet, and wrists.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1998.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the case was subsequently returned to the Winston-Salem, North Carolina RO.

In June 2012, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either substantively duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


REMAND

In this case, a VA treatment record from October 2002 reflects that the Veteran was treated at a VA medical center for a flare of gout.  Lab tests conducted in March 2003 confirmed that the Veteran had high levels of uric acid.  Another VA treatment record from May 2003 notes a history of gout since 1993-while the Veteran was on active duty.

The Veteran's service treatment records are negative for an actual diagnosis of gout.  However, the Veteran has asserted that he manifested symptoms of gout while he was on active duty.

Service treatment records show that the Veteran was treated for shin splints and right leg pain in November 1978; right knee pain in May 1980, September 1981, May 1982, June 1982, November 1982, September 1983, October 1983 and November 1983; left ankle pain in November 1983 and December 1989; left foot pain in November 1978; and sore heels in February 1981.  Additionally, the Veteran indicated on a Report of Medical History at the conclusion of his active service that he experienced swollen and painful joints.  During the Veteran's June 2012 Board hearing, he related that he experienced joint swelling and pain of the knees, ankles, feet, and wrists from the time he was on active duty through the present.

In light of the Veteran's documented in-service complaints of joint pain and his current confirmed diagnosis of gout, the Board finds that the Veteran should be afforded a VA examination for an etiology opinion.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should afford the Veteran an examination by a physician with appropriate expertise to determine the etiology of any gout present during the period of the claim.  

The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.  

Based on the review of the Veteran's pertinent history and the examination of the Veteran, the examiner should state a medical opinion with respect to any gout present at any time during the pendency of the claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disability is etiologically related to active service.  For purposes of the opinion, the examiner should assume that the Veteran is credible.

The physician should set forth the complete rationale for all opinions expressed and conclusions reached.  

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

